Filed 5/16/22 P. v. Hernandez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F082946
             Plaintiff and Respondent,
                                                                          (Kings Super. Ct. No. 20CMS1688)
                    v.

 JOSE ALBERTO HERNANDEZ,                                                                  OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Donna L.
Tartar, Judge.
         Elisa A. Brandes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Levy, J. and Poochigian, J.
                                    INTRODUCTION
       Appellant and defendant Jose Alberto Hernandez pleaded no contest to possession
of a weapon while an inmate in state prison (Pen. Code, §4502, subd. (a))1 and was
sentenced to two years, consistent with a negotiated disposition. On appeal, his appellate
counsel has filed a brief that summarizes the facts with citations to the record, raises no
issues, and asks this court to independently review the record. (People v. Wende (1979)
25 Cal.3d 436.) Defendant has filed a supplemental brief in pro. per. We affirm.
                                          FACTS2
       On November 8, 2019, defendant was an inmate at Corcoran State Prison.
Correction Officer Anthony Arisco conducted a search of defendant’s cell as part of a
mass search of all cells. Defendant was the only occupant of his cell. The prison’s
policy was to search the entire cell and toilet before it was assigned to an inmate.
       Officer Arisco found a plastic ring inside the toilet that was attached to a string.
Arisco pulled on the string, and it was connected to a bag that contained two pieces of
metal. Both pieces had been made into stabbing-type weapons. One end on each piece
was sharpened to a point. One piece was about four inches long, and the other piece was
five inches long.
                            PROCEDURAL BACKGROUND
       On March 30, 2020, a complaint was filed in the Superior Court of Kings County
charging defendant with count 1, possession of a weapon, a sharp instrument, while
confined in a penal institution (§ 4502, subd. (a)), with three prior strike convictions.3

       1  All further statutory citations are to the Penal Code unless otherwise indicated.
       2  The following facts are from the preliminary hearing.
        3 Section 4502, subdivision (a) states: “Every person who, while at or confined in
any penal institution, while being conveyed to or from any penal institution, or while
under the custody of officials, officers, or employees of any penal institution, possesses
or carries upon his or her person or has under his or her custody or control any instrument
or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub,
sandbag, or metal knuckles, any explosive substance, or fixed ammunition, any dirk or

                                              2.
Initial Plea Offer
       On November 16, 2020, the court convened a pretrial conference. The prosecutor
stated that defendant’s maximum exposure was 25 years to life, and there was an
outstanding plea offer for two years. Defense counsel asked if the court would waive the
restitution fine as part of the plea offer. The court said it would not waive the fine but
would impose the statutory minimum amount. Defendant declined the plea offer and
requested to go ahead with the preliminary hearing.
       On January 26, 2021, the preliminary hearing was held, and defendant was held to
answer.
The Information
       On January 27, 2021, the information was filed, again charging defendant with
violating section 4502, subdivision (a), with four prior strike convictions: robbery in
1994 (§ 211); attempted murder in 2011 (§§ 664, 187, subd. (a)); assault with a firearm in
2011 (§ 245, subd. (a)(2)); and assault with a deadly weapon while confined in state
prison in 2019 (§ 4501, subd. (a)).
Plea and Sentence
       On May 3, 2021, the court convened the trial setting conference, and the
prosecutor stated they reached a plea agreement for an indicated sentence of one-third the
midterm, doubled to two years as the second strike term. Defense counsel agreed.
Defendant addressed the court and said the agreement was for two years without
restitution. The prosecutor explained there was no direct restitution to a victim, but a
restitution fine would be imposed. The court advised defendant it would impose the
minimum restitution fine and two other fees, but it would not waive the fines and fees.




dagger or sharp instrument, any pistol, revolver, or other firearm, or any tear gas or tear
gas weapon, is guilty of a felony and shall be punished by imprisonment pursuant to
subdivision (h) of Section 1170 for two, three, or four years, to be served consecutively.”

                                              3.
         The court asked defense counsel to consult with defendant. Defendant said he
would accept the plea offer for two years “if they can quash the restitution on it.” The
court said it would not do that. Defense counsel advised defendant that the court would
only impose the minimum, and defendant agreed to the plea offer of two years.
         Defendant pleaded no contest to count 1, admitted one prior strike conviction, and
waived his right to an appeal, for an indicated sentence of one-third the midterm, doubled
as the second strike term. The court relied on the preliminary hearing for the factual
basis.
         Defendant waived time and requested immediate sentencing. The court sentenced
him to one year (one-third the midterm) doubled to two years, consecutive to the
determinate term he was then serving for another in-prison offense.4
         The court imposed the minimum restitution fine of $300 (§ 1202.4, subd. (b)) and
stayed the parole revocation fine in the same amount (§ 1202.45). The court also
imposed the criminal conviction assessment of $30 (Gov. Code, § 70373) and the court
operations assessment of $40 (§ 1465.8).
         On June 11, 2021, defendant filed a notice of appeal. On June 18, 2021, his
request for a certificate of probable cause was granted.
                                       DISCUSSION
         As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on November 17, 2021, we
invited him to submit additional briefing.


         4
         According to the probation report, defendant was convicted, after a jury trial in
2011, of attempted premeditated murder with a firearm enhancement, assault with a
firearm, and felon in possession of a firearm and was sentenced to life plus 13 years.
       In 2018, defendant was convicted of assault by an inmate (§ 4501, subd. (a)) with
a great bodily injury enhancement (§ 12022.7) and sentenced to a consecutive
determinate term of seven years.

                                              4.
       After obtaining extensions of time, defendant submitted a supplemental brief in
pro. per. on January 31, 2022, and argued defense counsel was prejudicially ineffective
for failing to investigate and obtain documentary evidence as to whether his cell was
searched before he was placed there. Defendant further argued counsel failed to explain
the plea and coerced him into accepting it by telling him that he would be sentenced to
life if he did not accept the plea.
       We first note that defense counsel correctly advised defendant that he faced a third
strike term of 25 years to life if he went to trial and was convicted of the charged
violation of section 4502, subdivision (a) with the prior strike convictions. (See, e.g.,
People v. Valdez (2017) 10 Cal.App.5th 1338, 1348.) We further note that at the
preliminary hearing, Officer Arisco testified that defendant was the only inmate in the
cell, and the cell and toilet were searched prior to placing him there. On cross-
examination, defense counsel asked Arisco whether a certain form had to be completed to
show a cell was searched before an inmate was placed inside. Arisco said yes. Counsel
asked Arisco if he brought that form to show defendant’s cell had previously been
searched. Arisco said no, because he was not responsible for searching cells before
inmates were placed inside, but that it was the prison’s policy to search cells before the
inmates are housed. Defense counsel asked if he knew for sure the cell had been
searched, and Arisco said no.
       Defense counsel clearly brought out the possibility that the cell had not been
searched prior to defendant being housed there. We note, however, the preliminary
hearing was held on January 26, 2021, and defendant entered his plea on May 4, 2021.
There was thus sufficient time that counsel could have conducted additional investigation
to determine whether the cell was searched before defendant was housed there, which
might have undermined the charged offense. Instead, the record suggests defense counsel
reached the opposite conclusion, and advised defendant on the record that it was



                                             5.
advisable to accept the plea offer of two years, since he faced a life term if he went to
trial and was convicted.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             6.